Hairston v Domingue (2022 NY Slip Op 00652)





Hairston v Domingue


2022 NY Slip Op 00652


Decided on February 2, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
VALERIE BRATHWAITE NELSON
ROBERT J. MILLER
PAUL WOOTEN, JJ.


2019-05222
 (Index No. 700152/16)

[*1]Clyde Nathaniel Hairston, etc., respondent,
vAnthony Domingue, appellant, et al., defendants.


Binakis Law P.C., Woodside, NY (Patrick Binakis of counsel), for appellant.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Anthony Domingue appeals from a decision of the Supreme Court, Queens County (Leonard N. Florio, Ct. Atty. Ref.), dated February 13, 2019.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed, as no appeal lies from a decision (see Schicchi v J.A. Green Constr. Corp. , 100 AD2d 509).
BARROS, J.P., BRATHWAITE NELSON, MILLER and WOOTEN, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court